ORDER
FRYE, District Judge:
The matter before the court is the plaintiff’s motion for a protective order (# ).
On May 4, 1989, this court entered a minute entry granting the defendant’s motion to compel discovery from the plaintiff and instructing the parties either to present to the court an agreed upon protective order or to present to the court the wording that the parties cannot agree upon. The parties did neither.
The court deems plaintiff’s motion for a protective order moot in light of the court’s ruling of May 4, 1989. The parties shall follow the order of the court of May 4, 1989 and present to the court a mutually agreed upon protective order or present to the court the wording that is in dispute within thirty (30) days of the date of this order.
IT IS HEREBY ORDERED that plaintiff’s motion for protective order (# ) is deemed moot.